Title: Resolution by Board of Directors of Richmond Branch of Second Bank of the United States, 1 September 1819
From: Second Bank of the United States, Richmond Branch, Board of Directors,Marx, Joseph
To: 


					Resolved that the Bond & security profered by Mr Jefferson will be considred satisfactory—The Bond being made payable on demand and bearing interest from date, payable semiannually—The parties to the Bond to be jointly & severally bound, The Note discounted this day & any other passed before the Bond is executed will require that the amount of Discount be paid by Mr Jefferson unless paid by Colonel Nicholas, as also the cost of Protest on the one Protested—
					
						1st sept 1819—
					
				 